MILLER, Presiding Judge.
In City of McDonough v. Campbell, 289 Ga. 216 (710 SE2d 537) (2011), the Supreme Court of Georgia reversed the judgment of this Court in City of McDonough v. Campbell, 304 Ga. App. 428 (696 *226SE2d 150) (2010). Therefore, we vacate our earlier opinion and adopt the opinion of the Supreme Court as our own.
Decided December 6, 2011.
Elarbee, Thompson, Sapp & Wilson, Richard R. Gignilliat, Amy S. Auffant, for appellant.
Power, Jaugstetter & Futch, Warren R. Power, Patrick D. Jaugstetter, for appellee.

Judgment reversed.


Phipps, P. J., and McFadden, J., concur.